Citation Nr: 0028288	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  95-24 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left eye injury.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and JF

ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had 53 days' active service in June and July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The issues listed on the title page of this remand have been 
pending since 1995.  By a decision dated in April 1997, the 
Board held that new and material evidence had not been 
submitted to reopen a clam for service connection for a left 
eye injury and remanded the issues of entitlement to service 
connection for migraine headaches and head injury laceration.  
In October 1998, the Court of Appeals for Veterans Claims 
(Court) vacated the April 1997 Board decision and remanded 
the case to the Board.  In December 1999, the Board held that 
the claim for service connection for residuals of a left eye 
injury was reopened and remanded the case to the RO for 
additional evidentiary development.  On remand, the RO 
granted service connection for a laceration of the head with 
a compensable evaluation for the residual tender scar, 
effective from the date of the veteran's claim in May 1995.  
The veteran was notified and he did not appeal.


REMAND

The veteran contends that he sustained a left eye injury 
during service and that he sustained a significant head 
injury during service which resulted in migraine headaches.  
As previously pointed out, other than the fact that the 
veteran is shown to have been struck with a venetian blind 
causing a 1.5-centimeter laceration over the left eyebrow 
(now service connected), the service medical records do not 
demonstrate that the veteran sustained either a left eye 
injury or any significant head trauma at any time during 
service.  The veteran filed these current claims many years 
after service.  

During the pendency of this appeal the veteran has in sworn 
testimony and numerous written statements strenuously argued 
that he did sustain a left eye injury and a head injury which 
caused migraine headaches and he has reported this history to 
numerous VA and other physicians who have recorded it as 
reported to them by the veteran himself.  The veteran has 
also submitted various lay statements which also repeat a 
history as provided those witnesses by the veteran himself.  

The only possible competent clinical evidence supporting the 
veteran's claims are statements submitted from two private 
physicians.  However, the authenticity of these statements 
was called into question in the Board's April 1997 remand 
action and again in the Board's December 1999 remand action.  
In the April 1997 remand, the Board requested the RO to send 
a copy of a March 21, 1995, handwritten note to W. C. Hulley, 
D.O., and to ask him whether he authored this note and, if 
so, to provide the clinical basis of his conclusion therein.  
This request was repeated in the Board's more recent December 
1999 remand action which also requested the RO to send a copy 
of a "2 May 1995" statement to optometrist, D. B. Cochran, 
and to ask him whether or not he wrote and signed this 
document.

On remand, the RO sent releases for both Drs. Cochran and 
Hulley to the veteran for his completion and, in March 2000, 
the veteran responded that he had personally contacted both 
of these doctors and that they advised the veteran that they 
had provided VA with all of his medical records and that they 
had no further evidence to submit.  The veteran said he 
therefore did not complete the releases since the existing 
records were "sufficient."  The RO took no further action 
and this is the reason that this case again must be remanded.  
In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board imposed upon VA a duty to ensure 
compliance with the terms of the remand.  Where remand orders 
of the Board are not complied with, the Board itself errs in 
failing to ensure compliance.  

While the Board does not at present concede that these 
doctors' statements actually present evidence sufficient to 
well ground either or both of the veteran's pending claims, 
they are the principal clinical evidence in support of those 
claims.  The Board finds it noteworthy that although the 
veteran submitted one statement from Dr. Hulley (original) 
and three statements from Dr. Cochran (one original and two 
copies), each of these documents purports to be a statement 
from the physician to VA.  No actual copies of routine 
treatment records from either physician have been presented 
or secured for review.  Yet, in his March 2000 statement, the 
veteran wrote that these doctors had already provided VA with 
all of their medical records concerning him.  Accordingly, 
another attempt to authenticate these doctors' statements 
must be made and this case is REMANDED accordingly:

1.  The veteran must be informed of the 
provisions of 38 C.F.R. § 3.200(b) and 
advised that the authenticity of letters 
purportedly authored by Dr. Cochran in 
November 1994, May 1995, and July 1998, 
and a single note from Dr. Hulley in 
March 1995 have been brought into 
question and that he may submit any 
evidence or argument as to their 
authenticity.  Additionally, the veteran 
must be provided the opportunity of 
submitting any additional evidence or 
argument that he may have with respect to 
any issues pending appeal.  Any material 
presented must be included in the claims 
folder.  

2.  Without attempting to obtain any 
prior authorization for release of 
records, the RO should make copies of 
Dr. Cochran's three purported statements 
of November 1994, May 1995, and July 1998 
and, in a cover letter, request that he 
state whether he wrote and signed any of 
these documents.  He should also be 
requested to indicate whether or not he 
has any medical records reflecting 
current or past treatment of the veteran.  
The RO should also send a copy of 
Dr. Hulley's March 1995 statement to him 
and, in a cover letter, ask him to state 
whether he wrote and signed this 
statement.  He should also be requested 
to indicate whether or not he has any 
current or past treatment records for the 
veteran.  (The Board has conspicuously 
tabbed the four statements identified to 
assist the RO in this action; see pink 
tabs on left).  The cover letter to each 
physician should ask that if any of these 
statements are authenticated and adopted 
by said physician, then the physician 
should be requested to provide a detailed 
written statement explaining the clinical 
bases for any conclusions contained in 
those statements (which include that the 
veteran has any present disability which 
is related to an incident, injury or 
disease of active service).  Each should 
be requested to indicate whether their 
opinion is based on facts other than 
those provided by the veteran and if so, 
he should identify those facts and their 
source.  Finally, each physician should 
be informed that if they report that they 
have treatment records for the veteran, 
then the RO will attempt to obtain a 
release from the veteran for production 
of copies of those records.

3.  If either physician indicates that he 
does have medical records reflecting 
treatment of the veteran in the past then 
the RO should send appropriate releases 
to the veteran for his execution so that 
copies of this medical evidence may be 
obtained for review by VA.  The veteran 
should be informed that he is expected to 
cooperate with VA in securing any and all 
evidence in support of his pending 
claims.  After obtaining the necessary 
releases, the RO should then make request 
for any records which either of these 
physicians may have reflecting treatment 
of the veteran and all records obtained 
must be added to the claims folder.

4.  After completion of the above 
development, the RO should then address 
the issues pending appeal.  The RO should 
initially determine whether either 
pending claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) and if 
so, whether the duty to assist has been 
adequately followed in regard to any 
necessary VA examinations.  After 
completing any development necessary (or 
no development if the claims are not well 
grounded), the RO should then decide 
whether either claim may be allowed and, 
if not, should issue the veteran and his 
representative a supplemental statement 
of the case and provide them with an 
opportunity to respond.  Thereafter, the 
appeal should be returned to the Board 
after compliance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


